Case 1:18-cv-07149-LDH-RLM Document 21 Filed 05/31/19 Page 1 of 2 PageID #: 119



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------x
 DERRICK U DENNIS,

                                    Plaintiff,

                                                                      ORDER

                  -against-                                           18-CV-7149 (LDH)

 WYETH BIRCH, LLC, et al.,

                                     Defendants.
 --------------------------------------------------------------x

 ROANNE L. MANN, CHIEF UNITED STATES MAGISTRATE JUDGE:

         Currently pending before this Court, on a referral from the Honorable LaShann

 DeArcy Hall, is plaintiff’s motion for default judgment. The Court has reviewed plaintiff’s

 submissions and directs that they be supplemented in the following respects:

         (1) Plaintiff’s motion papers do not include a memorandum of law addressing both

              liability and the relief sought by plaintiff;

         (2) Plaintiff has failed to file proof of service of the motion papers on defendant Wyeth,

              Inc., in violation of Rule 55.2(c) of the Local Civil Rules.

         Plaintiff is directed to cure these omissions by June 14, 2019. In addition, given that

 plaintiff had reportedly been negotiating a settlement with a representative of defendant,

 plaintiff is directed to include in his supplemental submissions the name of and contact

 information for said individual; to serve plaintiff’s motion papers, supplemental submissions,

 and this Order on said individual; and to file proof of service of the same.

         Defendant’s response to plaintiff’s motion for default judgment must be served on

                                                         1
Case 1:18-cv-07149-LDH-RLM Document 21 Filed 05/31/19 Page 2 of 2 PageID #: 120



 plaintiff’s counsel and filed with the Court by July 8, 2019.

            SO ORDERED.

 Dated:     Brooklyn, New York
            May 31, 2019

                                       /s/      Roanne L. Mann
                                      ROANNE L. MANN
                                      CHIEF UNITED STATES MAGISTRATE JUDGE




                                               2
